Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 23 September 1800
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


				
					
						Dear Sister.
						Atkinson Sep 2d. 3d [23] 1800.—
					
					Miss Palmer has given me hopes of your coming, & Mrs Smith to our Exhibition, & says, you say, you will be so good as to carry me home with her— We have a Ball the next night after Exhibition & I suppose my Boarders will not leave me till Friday— We have a charming harmonious family, & are as still, as could be supposed where there are so many Young ones— But if at this time You should see some confusion, I hope you would excuse it—
					Your being present, may keep off many that might otherways intrude, & I hope you will come whether I return with you, or not— I fear as the Exhibition will not be till a month from tomorrow, I shall not have the pleasure of seeing the President, (I use no adjective because here, I am sure it would lessen the Idea) before he leaves Quincy, but he will have my fervent petitions to heaven,

that he may have “wisdom, as an Angel of God,” to conduct this [“]gainsaying generation”— My dear Son I hope shall see— If he was in any other family, where moral & religious Precepts, had not a double weight given them by Example, I should feel more anxious to see him; knowing that these alone can make us happy in prosperity, & avail in the day of sickness, & adversity. I pray heaven to preserve him, & make him useful in life—
					When William & John came home I was very lame, it hurt me to go up Stairs exceedingly, & I did not look over their things at first— I have since found that William has some new half hankerchiefs— three new shirts— He had four half hankerchiefs when he went away, I should think by the marks you had made four new ones— I wish you would look & see, if he has not left some at home—pecies of check, & yellow striped I find, but none of nankeen, or of the silk coats— I find three new pocket han. a peice for them, which Lydia brought me, & I put them by, because they had poorer ones, & it is not best to have many about at once, they would lose, & stain them at this season—
					Two young Gentleman by the name of Peabody, left us yesterday to enter Colledge at Dartmouth— By their attentions, & amiable manners they have endeared themselves to us, & we feel quite sober now they are gone— Mr Peabody’s Nephew was a beautiful player upon the flute—perhaps you will say this is incompatible with study, but Alfred the Great, was extremely fond of the harp, & the lute— Yet those instruments I acknowledge—are dangerous in the hands of youth— I should have been very glad to have visted Quincy before Exhibition upon some accounts, but as my boarders will leave me then, I can go easier afterwords—for I have a young Lady that is a proper Mothers Girl, she calls me Mamma, & cannot bear to think of my going, scarcely out, in an afternoon, & if you can believe it, I have not been to Haverhill since last November— I am sorry Miss Betsy did not take a line from you, I should have known then better what arrangements were necessary— Mr N—— Peabody is our assistant till Exhibition— I have not time now to write to my Sister— believe me ever / your affectionate
					
						E Peabody
					
				
				
					Excuse the scrawl as Mr Peabody is going immediately to Haverhill— I intended to have requested you to have seen, if My William had not a pair of old black silk Stockings, that would do for to make me a pair of mittens, & sent them by Miss Betsy— If he has, I shall be much obliged if Mrs Smith would make them for me, & bring

them when she comes—long ones if you please—thats the ton I suppose—
					Please to look if & see, if your Grandson William did not leave one of his cravats at Quincy—
				
			